Election/Restrictions
Applicant’s election of Species II in the reply filed on November 5, 2020, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, paragraph 7, the limitation of “wherein: the first and second fin structures are not covered by the gate structure are recessed below the upper surface of the isolation insulating layer,” is unclear because the specification shows that the fin structures 20 are recessed such that they remain above the isolation insulating layer 30 (Figs. 7-14).  Furthermore, in paragraph [0032] of the instant specification, it states that “the fin structures 
Claims 2-9 depend from claim 1, and thus, are also rejected for the same issues.
In claim 10, paragraph 4, the limitation of “a source/drain structure disposed over source/drain regions of the first, second and third fin structures,” is unclear because of antecedent basis issues.  The claim does not previously describe any “source/drain regions,” and thus, it is unclear what “source/drain regions of the first, second and third fin structures” the limitation is referring to?  Also, the limitation of “the source/drain regions of the first, second and third fin structures being recessed,” is unclear because the specification does not specifically describe any “source/drain regions” being recessed.    Thus, it is unclear what “source/drain regions” the limitation is referring to?  Therefore, the scope of the limitation is unclear, and the metes and bounds of the claim cannot be determined. 
In claim 10, paragraph 6, the limitation of “a second dielectric layer disposed on the upper surface of the isolation insulating layer between the second fin structure and the third fin structure,” is unclear because the specification does not disclose “a second dielectric layer.”  Instead, the specification appears to disclose that the portion of the dielectric layer between the second fin and the third fin, and the portion of the dielectric layer between the first fin and the second fin, are formed from the same dielectric layer (see Fig. 5C and paragraph [0032]).  What does Applicant mean by the limitation of “a second dielectric layer”?
Claims 11-19 depend from claim 13, and thus, are also rejected for the same issues.

In claim 12, the limitation:  “The semiconductor device of claim 9, wherein each of the first and second dielectric layers comprises a sleeve shape,” is unclear because of antecedent basis issues.  Specifically, claim 9 does not recite “first and second dielectric layers,” and thus, the limitations lack antecedent basis.  What “first and second dielectric layers” is the claim referring to?
In claim 14, the limitation:  “The semiconductor device of claim 9, wherein the a thickness of the first center portion and the second center portion…,” is unclear because of antecedent basis issues.  Specifically, claim 9 does not recite “the first center portion and the second center portion,” and thus, the limitations lack antecedent basis.  What “first center portion and second center portion” is the claim referring to?
In claim 15, the limitation:  “The semiconductor device of claim 9, further comprising a gate structure disposed over channel regions of the first, second and third fin structures,” is unclear because of antecedent basis issues.  Specifically, claim 9 does not recite “third fin structure,” and thus, the limitations lack antecedent basis.  What “third fin structure” is the claim referring to?




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US 2014/0065782; hereinafter, Lu) in view Ching et al. (US 2015/0108544; hereinafter, Ching).
Regarding claim 20, Lu discloses (Figs. 2-7):
a semiconductor device 600 (Figs. 2-7, ¶ [0012]) comprising: 
an isolation insulating layer 230 (Fig. 2, ¶ [0017]) disposed over a substrate 210 (Fig. 2); 
a first fin structure 220 (Fig. 2, ¶ [0016]) and a second fin structure 220 (Fig. 2), both disposed over the substrate 210, the first and second fin structures 220 (Fig. 2)extending in a first direction (Fig. 2); 
a first source/drain epitaxial layer 440 (Fig. 6B, ¶ [0026]) disposed over the first fin structure 220 (Fig. 6B); 
a second source/drain epitaxial layer 440 (Fig. 6B) disposed over the second fin structure 220 (Fig. 6B); and 
a dielectric layer 310 (Fig. 6B, ¶ [0023]) comprising a first portion and a second portion (Fig. 6B), wherein:
the first portion of the dielectric layer 310 (Fig. 6B) has a sleeve shape (Fig. 6B) and covering a bottom of the first source/drain epitaxial layer 440 (Fig. 6B); 
the second portion of the dielectric layer 310 (Fig. 6B) has a sleeve shape (Fig. 6B) and covering a bottom of the second source/drain epitaxial layer 440 (Fig. 6B);
parts of the first and second fin structures 220 (Fig. 6B) are recessed (Figs. 5B and 6B), 
the source/drain structure 440 (Fig. 6B) is formed over the recessed parts of the first and second fin structures 220 (Figs. 5B and 6B), and 

Thus, Lu discloses all the limitations of the claim with the exception of disclosing: wherein the dielectric layer comprises a third portion, which is disposed on an upper surface of the isolation insulating layer and directly connecting the first portion and the second portion.  However, Ching discloses an analogous FinFET semiconductor device (Fig. 8), wherein the dielectric layer 42 (Fig. 8) comprises: a first portion (Fig. 8: one edge portion of the dielectric layer 42) surrounding a bottom of the first source/drain epitaxial layer 48 (Fig. 8), a second portion (Fig. 8: an opposite edge portion of the dielectric layer 42) surrounding a bottom of the second source/drain epitaxial layer 48 (Fig. 8), and a third portion (Fig. 8: middle portion of dielectric layer 42) disposed on an upper surface of the isolation insulating layer 22 (Fig. 8) between the first and second fin structure 24 (Fig. 8),  and directly connecting the first portion and the second portion (Fig. 8).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention, to combine the teachings of Lu and Ching, and form the dielectric layer having three portions, wherein the third portion is formed between the first and second fin structures, and directly connects the first and second portions of the dielectric layer, because such a modification would have been considered a substitution of art recognized equivalent structures, for the disclosed intended purpose of improving the uniform growth of the epitaxial source/drain structure (Ching: ¶ [0028]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABUL KALAM whose telephone number is (571)272-8346.  The examiner can normally be reached on 10:00 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABUL KALAM/Primary Examiner, Art Unit 2829